DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-9, 11-18, 22-25 in the reply filed on November 18, 2020 is acknowledged.  The traversal is on the ground(s) that there is no burden on the Examiner to search Groups-II as the subject matter of each group overlaps.  This is not found persuasive because Groups I and II are directed to product and process claims.  Product claims are examined based on their structure and ingredients and are not necessarily limited by how the product was made. In this regard, the considerations for patentability between product and process claims may differ and involve different areas of search.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 7 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 7 recite the term “centered on”. It is not clear whether the term infers that there these are only the size of particles present or rather there is a range of particle that overlaps these sizes.  
Claims 6, 11 and 12 are rejected for being dependent on claims 5 and 7, respectively.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 22-23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Pursuant to MPEP 608.01(n), a multiple dependent claim may refer in the alternative to only one set of claims.  Claim refers to two sets of claims.  Claim 22 is dependent on the granules of claim 1 or obtained according to the process of claim 16. Claim 22 is also deficient for the additional reason that as MPEP 608.01(n) III. states “if claim 1 recites a method of making a specified product, a claim to the product set forth in claim 1 would not be a proper dependent claim if the product can be made by a method other than that recited in the base method claim, and thus, does not include the limitations of the base claim”. Here, as stated in the previously presented restriction requirement, the product can be 
 Claim 23 depends on claim 22 and incorporates all of the recitations of claim 22. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
	
Claims 1-9, 11-15 and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2010/0303989 (BROOKS).
Claim 1 is directed to microalgal flour granules, which have at least one of the following characteristics: a multimodal particle size distribution, measured on a particle size analyser, of from 2 to 400um, flow grades, determine d according to a test A, 0.5 to 60% by weight for the oversize at 2000um, 0.5 to 60% by weight for the oversize at 1400 um,  0.5 to 95% by weight for the oversize at 800 um, a degree of wettability, expressed according to a test B, by the height of the product settled in a beaker, at a value of 0.2 to 4.0 cm. 
BROOKs teaches an algal flour with a particle size [0066] can be less than 100um and spray dried [0159].  This falls within the claimed distribution of 2 to 400 um.  At [0307], high lipid containing Chlorella protothecoides grown using the fermentation methods and conditions described in Example 4 was processed into a high lipid algal flour. To process the microalgal biomass into algal flour, the harvested Chlorella protothecoides biomass was separated from the culture medium using centrifugation. The resulting concentrated biomass, containing over 40% moisture, was micronized using a high pressure homogenizer ((GEA model NS1001) operating at a pressure level of 1000-1200 Bar until the average particle size of the biomass was less than 10um. The algal homogenate was then spray dried using standard methods. The resulting algal flour (micronized algal cell that have been spray dried into a powder form) was packaged and stored until use. In [0308], it is taught that a sample of high lipid flour was analyzed for particle size. An algal flour in water dispersion was created and the algal flour particle size was determined using laser diffraction on a Malvern. Mastersizer 2000 machine using a 
BROOKS does not teach a bimodal distribution. However, as noted above, BROOKS does teach that the distribution of the particle sizes were shifted in the higher pressure conditions, with a decrease in larger sized particles (above 10um) and an increase in smaller particles (less than 1um). Thus, it would have been obvious to one skilled in the art to vary the pressure and spray drying conditions to vary the particles size distribution.  It would have been obvious to one skilled in the art to keep the particle size within the claimed distribution of 2 to 400 um, as BROOKs teaches an algal flour with a particle size [0066] be less than 100um [0159].    
BROOKS teaches an algal flour in water dispersion was created and the algal flour particle size was determined using laser diffraction on a Malvern. Mastersizer 2000 machine using a Hydro 2000S attachment. A control dispersion was created by gentle mixing and other dispersions were created using 100 bar, 300 bar, 600 bar and 1000 bar of pressure. The results showed that the mean particle size of the algal flour is smaller in the condition with higher pressure (3.039um in the gentle mixing condition and 2.484um in the 1000 bar condition). The distribution of the particle sizes were shifted in the higher pressure conditions, with a decrease in larger sized particles (above 10um) and an increase in smaller particles (less than 1um) (see also Figures 4 and 5). 
BROOKS does not teach a multimodal distribution. However, as noted above, BROOKS does teach that the distribution of the particle sizes were shifted in the higher pressure conditions, with a decrease in larger sized particles (above 10um) and an increase in smaller particles (less than 1um). um, as BROOKs teaches an algal flour with a particle size [0066] be less than 100um [0159].    Indeed, in [0308], it is taught hat that the particle size impacts dispersion (see also Fig. 5). Thus, it would have been obvious to one skilled in the art that algae flour of varying specific surface areas can be obtained as BROOKS teaches impacts the dispersion properties of the flour. 
IN [0173], BROOKS teaches that an algal slurry is spray or flash dried, removing water and leaving a dry powder-like material containing cellular debris and oil. Although the oil content of the flour (ie: disrupted cells as a powder-like material) can be at least 10, 25 or 50% by weight of the dry powder, the powder can have a dry rather than greasy feel and appearance (e.g., lacking visible oil) and can also flow freely when shaken. Various flow agents (including silica-derived products such as precipitated silica, fumed silica, calcium silicate, and sodium aluminum silicates) can also be added. Application of these materials to high fat, hygroscopic or sticky powders prevents caking post drying and in package, promotes free-flow of dry powders and can reduce sticking, build up and oxidation of materials on dryer surfaces. All are approved for food use at FDA designated maximum levels. After drying, the water or moisture content of the powder is typically less than 10%, 5%, 3% or 1% by weight. Other dryers such as pneumatic dryers or pulse combustion dryers can also be used to produce algal flour.  in [0015] that the drying is performed using a lyophilizer, drum dryer, flash dryer, spray dryer, or box dryer.
Thus, it would have been obvious to one skilled in the art to vary the amount of oil, add flow agents and select a particular dryer to optimize the flow grade of the product.  
It also would have been obvious to degree of wettability as BROOKS teaches that particle size and amount of mixing/homogenization can influence how the powder disperses (see [0308] and Figs. 5a-5c). 




Claim 2 recites that the microalgal flour granules contains at least 80% in weight of microalgal biomass.
BROOKS teaches that the cells can be predominately intact "predominantly intact biomass" mean a population of cells that comprise more than 50, and often more than 75, 90, and 98% intact cells [0075], [0087].  This overlaps the claimed amount of at least 80%. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Moreover, it would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the In re Peterson 65 USPQ2d 1379 (CAFC 2003).  Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
 

Claim 3 recites that the microalgae are of the Chlorella genus.
BROOKS teaches that the algae is of the Chlorella genus [0144]. 

Clam 4 recites that the composition has a flow grade, determined according to a test A: 0.5 to 45% by weight for the oversize at 2000 um, 0.5 to 50% by weight for the oversize at 1400 um, and 0.5 to 95% by weight for the oversize at 800 um.
BROOKS teaches an algal flour in water dispersion was created and the algal flour particle size was determined using laser diffraction on a Malvern. Mastersizer 2000 machine using a Hydro 2000S attachment. A control dispersion was created by gentle mixing and other dispersions were created using 100 bar, 300 bar, 600 bar and 1000 bar of pressure. The results showed that the mean particle size of the algal flour is smaller in the condition with higher pressure (3.039um in the gentle mixing condition and 2.484um in the 1000 bar condition). The distribution of the particle sizes were shifted in the higher pressure conditions, with a decrease in larger sized particles (above 10um) and an increase in smaller particles (less than 1um) (see also Figures 4 and 5). 
BROOKS does not teach a multimodal distribution. However, as noted above, BROOKS does teach that the distribution of the particle sizes were shifted in the higher pressure conditions, with a decrease in larger sized particles (above 10um) and an increase in smaller particles (less than 1um). Thus, it would have been obvious to one skilled in the art to vary the pressure and spray drying um, as BROOKs teaches an algal flour with a particle size [0066] be less than 100um [0159].    Indeed, in [0308], it is taught hat that the particle size impacts dispersion (see also Fig. 5). Thus, it would have been obvious to one skilled in the art that algae flour of varying specific surface areas can be obtained as BROOKS teaches impacts the dispersion properties of the flour. 
IN [0173], BROOKS teaches that an algal slurry is spray or flash dried, removing water and leaving a dry powder-like material containing cellular debris and oil. Although the oil content of the flour (ie: disrupted cells as a powder-like material) can be at least 10, 25 or 50% by weight of the dry powder, the powder can have a dry rather than greasy feel and appearance (e.g., lacking visible oil) and can also flow freely when shaken. Various flow agents (including silica-derived products such as precipitated silica, fumed silica, calcium silicate, and sodium aluminum silicates) can also be added. Application of these materials to high fat, hygroscopic or sticky powders prevents caking post drying and in package, promotes free-flow of dry powders and can reduce sticking, build up and oxidation of materials on dryer surfaces. All are approved for food use at FDA designated maximum levels. After drying, the water or moisture content of the powder is typically less than 10%, 5%, 3% or 1% by weight. Other dryers such as pneumatic dryers or pulse combustion dryers can also be used to produce algal flour.  in [0015] that the drying is performed using a lyophilizer, drum dryer, flash dryer, spray dryer, or box dryer.
Thus, it would have been obvious to one skilled in the art to vary the amount of oil, add flow agents and select a particular dryer to optimize the flow grade of the product.  
Moreover, as to the flow grades, Applicant has chosen to use parameters that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical 

Claim 5 recites that the bimodal particle size distribution, from 2 to 60 um, comprising two populations centered on 4 um and 30 um; flow grades, determined according to a test A, 30 to 60% by weight of oversize at 2000 um, 20 to 60% by weight of oversize at 1400 um, 0.5 to 20% by weight of oversize at 800 um, a degree of wettability, expressed according to a test B, by the height of the product settled in a beaker, at a value of 0.2 to 2.0 cm.
BROOKS teaches an algal flour in water dispersion was created and the algal flour particle size was determined using laser diffraction on a Malvern. Mastersizer 2000 machine using a Hydro 2000S attachment. A control dispersion was created by gentle mixing and other dispersions were created using 100 bar, 300 bar, 600 bar and 1000 bar of pressure. The results showed that the mean particle size of the algal flour is smaller in the condition with higher pressure (3.039um in the gentle mixing condition and 2.484um in the 1000 bar condition). The distribution of the particle sizes were shifted in the higher pressure conditions, with a decrease in larger sized particles (above 10um) and an increase in smaller particles (less than 1um) (see also Figures 4 and 5). 
BROOKS does not teach a multimodal distribution. However, as noted above, BROOKS does teach that the distribution of the particle sizes were shifted in the higher pressure conditions, with a decrease in larger sized particles (above 10um) and an increase in smaller particles (less than 1um). Thus, it would have been obvious to one skilled in the art to vary the pressure and spray drying um, as BROOKs teaches an algal flour with a particle size [0066] be less than 100um [0159].    Indeed, in [0308], it is taught hat that the particle size impacts dispersion (see also Fig. 5). Thus, it would have been obvious to one skilled in the art that algae flour of varying specific surface areas can be obtained as BROOKS teaches impacts the dispersion properties of the flour. 
IN [0173], BROOKS teaches that an algal slurry is spray or flash dried, removing water and leaving a dry powder-like material containing cellular debris and oil. Although the oil content of the flour (ie: disrupted cells as a powder-like material) can be at least 10, 25 or 50% by weight of the dry powder, the powder can have a dry rather than greasy feel and appearance (e.g., lacking visible oil) and can also flow freely when shaken. Various flow agents (including silica-derived products such as precipitated silica, fumed silica, calcium silicate, and sodium aluminum silicates) can also be added. Application of these materials to high fat, hygroscopic or sticky powders prevents caking post drying and in package, promotes free-flow of dry powders and can reduce sticking, build up and oxidation of materials on dryer surfaces. All are approved for food use at FDA designated maximum levels. After drying, the water or moisture content of the powder is typically less than 10%, 5%, 3% or 1% by weight. Other dryers such as pneumatic dryers or pulse combustion dryers can also be used to produce algal flour.  in [0015] that the drying is performed using a lyophilizer, drum dryer, flash dryer, spray dryer, or box dryer.
Thus, it would have been obvious to one skilled in the art to vary the amount of oil, add flow agents and select a particular dryer to optimize the flow grade of the product.  
It also would have been obvious to degree of wettability as BROOKS teaches that particle size and amount of mixing/homogenization can influence how the powder disperses (see [0308] and Figs. 5a-5c). 



Claim 6 recites that the flow grades, determined according to a test A: 35 to 45% by weight of oversize at 2000 um, 35 to 60% by weight of oversize at 1400 um, 0.5 to 20% by weight of oversize at 800 um.
BROOKS teaches an algal flour in water dispersion was created and the algal flour particle size was determined using laser diffraction on a Malvern. Mastersizer 2000 machine using a Hydro 2000S attachment. A control dispersion was created by gentle mixing and other dispersions were created using 100 bar, 300 bar, 600 bar and 1000 bar of pressure. The results showed that the mean particle size of the algal flour is smaller in the condition with higher pressure (3.039um in the gentle mixing condition and 2.484um in the 1000 bar condition). The distribution of the particle sizes were shifted in the higher pressure conditions, with a decrease in larger sized particles (above 10um) and an increase in smaller particles (less than 1um) (see also Figures 4 and 5). 
BROOKS does not teach a multimodal distribution. However, as noted above, BROOKS does teach that the distribution of the particle sizes were shifted in the higher pressure conditions, with a um, as BROOKs teaches an algal flour with a particle size [0066] be less than 100um [0159].    Indeed, in [0308], it is taught hat that the particle size impacts dispersion (see also Fig. 5). Thus, it would have been obvious to one skilled in the art that algae flour of varying specific surface areas can be obtained as BROOKS teaches impacts the dispersion properties of the flour. 
IN [0173], BROOKS teaches that an algal slurry is spray or flash dried, removing water and leaving a dry powder-like material containing cellular debris and oil. Although the oil content of the flour (ie: disrupted cells as a powder-like material) can be at least 10, 25 or 50% by weight of the dry powder, the powder can have a dry rather than greasy feel and appearance (e.g., lacking visible oil) and can also flow freely when shaken. Various flow agents (including silica-derived products such as precipitated silica, fumed silica, calcium silicate, and sodium aluminum silicates) can also be added. Application of these materials to high fat, hygroscopic or sticky powders prevents caking post drying and in package, promotes free-flow of dry powders and can reduce sticking, build up and oxidation of materials on dryer surfaces. All are approved for food use at FDA designated maximum levels. After drying, the water or moisture content of the powder is typically less than 10%, 5%, 3% or 1% by weight. Other dryers such as pneumatic dryers or pulse combustion dryers can also be used to produce algal flour.  in [0015] that the drying is performed using a lyophilizer, drum dryer, flash dryer, spray dryer, or box dryer.
Thus, it would have been obvious to one skilled in the art to vary the amount of oil, add flow agents and select a particular dryer to optimize the flow grade of the product.  
Moreover, as to the flow grades, Applicant has chosen to use parameters that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to 

Claim 7 recites that the granules have a trimodal particle size distribution, from 2 to 400 um, comprising three populations centered on 4 um, 40 um and 100 um, flow grades, determined according to a test A, 0.5 to 20% by weight of oversize at 2000 um, 0.5 to 20% by weight of oversize at 1400 um, 60 to 95% of oversize at 800 um, a degree of wettability, expressed according to a test B, by the height of the product settled in a beaker, at a value of 2.0 to 4.0 cm.
BROOKS teaches an algal flour in water dispersion was created and the algal flour particle size was determined using laser diffraction on a Malvern. Mastersizer 2000 machine using a Hydro 2000S attachment. A control dispersion was created by gentle mixing and other dispersions were created using 100 bar, 300 bar, 600 bar and 1000 bar of pressure. The results showed that the mean particle size of the algal flour is smaller in the condition with higher pressure (3.039um in the gentle mixing condition and 2.484um in the 1000 bar condition). The distribution of the particle sizes were shifted in the higher pressure conditions, with a decrease in larger sized particles (above 10um) and an increase in smaller particles (less than 1um) (see also Figures 4 and 5). 
BROOKS does not teach a multimodal distribution. However, as noted above, BROOKS does teach that the distribution of the particle sizes were shifted in the higher pressure conditions, with a um, as BROOKs teaches an algal flour with a particle size [0066] be less than 100um [0159].    Indeed, in [0308], it is taught hat that the particle size impacts dispersion (see also Fig. 5). Thus, it would have been obvious to one skilled in the art that algae flour of varying specific surface areas can be obtained as BROOKS teaches impacts the dispersion properties of the flour. 

IN [0173], BROOKS teaches that an algal slurry is spray or flash dried, removing water and leaving a dry powder-like material containing cellular debris and oil. Although the oil content of the flour (ie: disrupted cells as a powder-like material) can be at least 10, 25 or 50% by weight of the dry powder, the powder can have a dry rather than greasy feel and appearance (e.g., lacking visible oil) and can also flow freely when shaken. Various flow agents (including silica-derived products such as precipitated silica, fumed silica, calcium silicate, and sodium aluminum silicates) can also be added. Application of these materials to high fat, hygroscopic or sticky powders prevents caking post drying and in package, promotes free-flow of dry powders and can reduce sticking, build up and oxidation of materials on dryer surfaces. All are approved for food use at FDA designated maximum levels. After drying, the water or moisture content of the powder is typically less than 10%, 5%, 3% or 1% by weight. Other dryers such as pneumatic dryers or pulse combustion dryers can also be used to produce algal flour.  in [0015] that the drying is performed using a lyophilizer, drum dryer, flash dryer, spray dryer, or box dryer.
Thus, it would have been obvious to one skilled in the art to vary the amount of oil, add flow agents and select a particular dryer to optimize the flow grade of the product.  

Moreover, as to the flow grades and degree of wettability, Applicant has chosen to use parameters that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, as a prima facia case of obviousness has been properly established, the burden is shifted to the applicant to show that the prior art product is different.

Claim 8 recites that the granules have an aerated bulk density of 0.30 to 0.50 g/ml.
In [0173], it is taught that the slurry is spray or flash dried, removing water and leaving a dry powder-like material containing cellular debris and oil. Although the oil content of the flour (ie: disrupted cells as a powder-like material) can be at least 10, 25 or 50% by weight of the dry powder, the powder can have a dry rather than greasy feel and appearance (e.g., lacking visible oil) and can also flow freely when shaken. Various flow agents (including silica-derived products such as precipitated silica, fumed silica, calcium silicate, and sodium aluminum silicates) can also be added. Application of these materials to high fat, hygroscopic or sticky powders prevents caking post drying and in package, promotes free-flow of dry powders and can reduce sticking, build up and oxidation of materials on dryer surfaces. All are approved for food use at FDA designated maximum levels. After drying, the water or 
Claim 9 recites that the granules have a specific surface area according to the BET method of 0.10 to 0.70 m2/g.
Claim 11 recites that the granules have a specific surface area according to the BET method of 0.50 to 0.70 m2/g.
Claim 12 recites that the granules have a specific surface area according to the BET method of 0.15 to 0.25 m2/g.
As to claims 9 and 11-12, BROOKS does teach that the size and properties of the particles can vary. Indeed, BROOKS does teach that the distribution of the particle sizes were shifted in the higher pressure conditions, with a decrease in larger sized particles (above 10um) and an increase in smaller particles (less than 1um). Thus, it would have been obvious to one skilled in the art to vary the pressure and spray drying conditions to vary the particles size distribution.  It would have been obvious to one skilled in the art to keep the particle size within the claimed distribution of 2 to 400 um, as BROOKs teaches an algal flour with a particle size [0066] be less than 100um [0159].    In [0308], it is taught hat that the particle size impacts dispersion (see also Fig. 5). Thus, it would have been obvious to one skilled in the art that algae flour of varying specific surface areas can be obtained as BROOKS teaches impacts the dispersion properties of the flour. 


Claim 13 recites that the granule have a dispersibility in water reflected by: a bimodal particle size distribution having two populations centered on 0.4 and 4 um, a Zeta potential of -45 mV for a pH >5 and a pI of 2.4.

[0173], it is taught that to form the algal flour, the slurry is spray or flash dried, removing water and leaving a dry powder-like material containing cellular debris and oil.
Thus, it would have been obvious to one skilled in the art to optimize the zeta potential as BROOKS teaches that one wants to optimize the stability of the product and control the dispersion of the product. 
Again, the applicant has also chosen to use parameters that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, as a prima facia case of obviousness has been properly established, the burden is shifted to the applicant to show that the prior art product is different.
	Claim 14 recites that the percentage of lipid is at least 25% by dry weight.
Brooks teaches that algal biomass containing at least 15% oil by dry weight and even at least 40% oil by dry weight [0145].

Claim 15 recites that the percentage of intact cells is 5% to 95%.



Claim 22 recites a food product obtained according to the process of claim 16.
Claim 23 recites that the product is selected from the group consisting of soup, sauce, condiment, ice-cream, dehydrated eggs, dough, bread, cake, cookie, or dry baked-good mix.
As to claims 22-23, BROOKS teaches that the algae can be used to produce sauces, soups, drinks, salad dressings, butters, spreads and the like in which oil contributed by the biomass forms an emulsion with other liquids [0232].

Claim 25 recites that the percentage of intact cells is 25% to 75%.
BROOKS teaches that the cells can be predominately intact "predominantly intact biomass" mean a population of cells that comprise more than 50, and often more than 75, 90, and 98% intact cells [0075], [0087].  This overlaps the claimed amount of 25 to 75%. 

Claim 25 recites that the microalgal flour granules of the Chlorella genus, wherein the percentage of intact cells in the granules is 5% to95%, and which have at least one of the following characteristics: a multimodal particle size distribution, measured on a particle size analyser, of from 2 to 400um, flow grades, determined according to a test A, 0.5 to 60% by weight for the oversize at 2000um, 0.5 to 60% by weight for the oversize at 1400 um,  0.5 to 95% by weight for the oversize at 800 um, a degree of wettability, expressed according to a test B, by the height of the product settled in a beaker, at a value of 0.2 to 4.0 cm. 
um.  At [0307], high lipid containing Chlorella protothecoides grown using the fermentation methods and conditions described in Example 4 was processed into a high lipid algal flour. To process the microalgal biomass into algal flour, the harvested Chlorella protothecoides biomass was separated from the culture medium using centrifugation. The resulting concentrated biomass, containing over 40% moisture, was micronized using a high pressure homogenizer ((GEA model NS1001) operating at a pressure level of 1000-1200 Bar until the average particle size of the biomass was less than 10um. The algal homogenate was then spray dried using standard methods. The resulting algal flour (micronized algal cell that have been spray dried into a powder form) was packaged and stored until use. In [0308], it is taught that a sample of high lipid flour was analyzed for particle size. An algal flour in water dispersion was created and the algal flour particle size was determined using laser diffraction on a Malvern. Mastersizer 2000 machine using a Hydro 2000S attachment. A control dispersion was created by gentle mixing and other dispersions were created using 100 bar, 300 bar, 600 bar and 1000 bar of pressure. The results showed that the mean particle size of the algal flour is smaller in the condition with higher pressure (3.039um in the gentle mixing condition and 2.484um in the 1000 bar condition). The distribution of the particle sizes were shifted in the higher pressure conditions, with a decrease in larger sized particles (above 10um) and an increase in smaller particles (less than 1um) (see also Figures 4 and 5). 
BROOKS does not teach the claimed properties. However, as noted above, BROOKS does teach that the distribution of the particle sizes were shifted in the higher pressure conditions, with a decrease in larger sized particles (above 10um) and an increase in smaller particles (less than 1um). Thus, it would have been obvious to one skilled in the art to vary the pressure and spray drying conditions to vary the properties of the powder. 

BROOKS teaches an algal flour in water dispersion was created and the algal flour particle size was determined using laser diffraction on a Malvern. Mastersizer 2000 machine using a Hydro 2000S attachment. A control dispersion was created by gentle mixing and other dispersions were created using 100 bar, 300 bar, 600 bar and 1000 bar of pressure. The results showed that the mean particle size of the algal flour is smaller in the condition with higher pressure (3.039um in the gentle mixing condition and 2.484um in the 1000 bar condition). The distribution of the particle sizes were shifted in the higher pressure conditions, with a decrease in larger sized particles (above 10um) and an increase in smaller particles (less than 1um) (see also Figures 4 and 5). 
BROOKS does not teach a multimodal distribution. However, as noted above, BROOKS does teach that the distribution of the particle sizes were shifted in the higher pressure conditions, with a decrease in larger sized particles (above 10um) and an increase in smaller particles (less than 1um). Thus, it would have been obvious to one skilled in the art to vary the pressure and spray drying conditions to vary the particles size distribution.  It would have been obvious to one skilled in the art to keep the particle size within the claimed distribution of 2 to 400 um, as BROOKs teaches an algal flour 

IN [0173], BROOKS teaches that an algal slurry is spray or flash dried, removing water and leaving a dry powder-like material containing cellular debris and oil. Although the oil content of the flour (ie: disrupted cells as a powder-like material) can be at least 10, 25 or 50% by weight of the dry powder, the powder can have a dry rather than greasy feel and appearance (e.g., lacking visible oil) and can also flow freely when shaken. Various flow agents (including silica-derived products such as precipitated silica, fumed silica, calcium silicate, and sodium aluminum silicates) can also be added. Application of these materials to high fat, hygroscopic or sticky powders prevents caking post drying and in package, promotes free-flow of dry powders and can reduce sticking, build up and oxidation of materials on dryer surfaces. All are approved for food use at FDA designated maximum levels. After drying, the water or moisture content of the powder is typically less than 10%, 5%, 3% or 1% by weight. Other dryers such as pneumatic dryers or pulse combustion dryers can also be used to produce algal flour.  in [0015] that the drying is performed using a lyophilizer, drum dryer, flash dryer, spray dryer, or box dryer.
Thus, it would have been obvious to one skilled in the art to vary the amount of oil, add flow agents and select a particular dryer to optimize the flow grade of the product.  
It also would have been obvious to degree of wettability as BROOKS teaches that particle size and amount of mixing/homogenization can influence how the powder disperses (see [0308] and Figs. 5a-5c). 
Moreover, as to the flow grades and degree of wettability, Applicant has chosen to use parameters that cannot be measured by the Office, for the purpose of prior art comparison, because the 



Prior Art Made of Record and Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2010/074986 - heated and aggregated emulsion is spray dried with any known spray drying process, e.g. a conventional spray drying with nozzle or wheel, a belt spray drying equipment (e.g. known as Filtermat [0036].
US 2007/0160740 –spray drying
US 5,487,916 
US 8,709,750





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/PHILIP A DUBOIS/               Examiner, Art Unit 1791                                                                                                                                                                                         
/DONALD R SPAMER/               Primary Examiner, Art Unit 1799